DETAILED ACTION
This Office Action is in response to the communication(s) filed on 10/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the front direction is labeled as “bottom” in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 is rejected under 35 U.S.C. 112(a) because claim 4 recites “the EGR pipe is…. Partially formed inside the cylinder head”, there is no support for this limitation. The specification appears to say that the EGR pipe is… partially formed inside the exhaust manifold (paragraph 0008 of Applicant’s specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0107952 A1) in view of Sloss (US 2012/0017575 A1).
Regarding claim 1, Yang discloses an engine (fig. 2, 3), comprising: an exhaust manifold (see annotated figure below), an intake manifold (see annotated figure below), and an EGR device (30, best shown in fig. 7) configured to supply EGR gas from the exhaust manifold to the intake manifold, 5wherein an EGR cooler is provided at a side of the exhaust manifold (see annotated figure below).

    PNG
    media_image1.png
    424
    791
    media_image1.png
    Greyscale

	Yang does not disclose wherein a longitudinal direction of the EGR cooler is in an up-down direction of the engine in a used state.
	Sloss discloses an EGR cooler having a bypass valve for use in an internal combustion engine in order to increase the efficiency of the engine when the exhaust gas does not require cooling. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Yang to having the EGR cooler with the bypass valve of Sloss in order to increase the efficiency of the engine when the exhaust gas does not require cooling.
	For clarity, Yang as modified by Sloss discloses a longitudinal direction of the EGR cooler is in an up-down direction of the engine in a used state (while the EGR bypass valve is not in use, the cooling provided by the EGR cooler is in a used state [exhaust gas is cooled by the EGR cooler] and the longitudinal direction is in an up-down direction of the engine, see at least fig. 9 of Sloss).
	Regarding claim 2, Yang further discloses wherein the EGR cooler (30) is provided under the exhaust manifold (see annotated figure above).
	Regarding claim 3, Yang as modified by Sloss discloses wherein an upper end of the EGR cooler has a supply port into which the EGR gas is supplied and a discharge port from which the EGR gas is discharged (see at least fig. 9 of Sloss).
	Regarding claim 4, Yang further discloses the engine further comprises a cylinder head (not labeled, but shown in fig. 3 above the cylinder block of fig. 4), wherein the exhaust manifold has an EGR pipe (32a, 34a, connections with the intake manifold/intake port/exhaust manifold/exhaust port of the cylinder are all considered to be the EGR pipe), the EGR pipe is extended from the EGR cooler to the intake manifold (see annotated figure above and fig. 2, 3 of Yang) and partially formed inside the cylinder head (the exhaust manifold is at least partially formed inside the cylinder head and thus the EGR pipe is also partially formed inside the cylinder head (see at least fig. 3, 4 with respect to annotated figure above, where fig. 4 shows the engine block, and fig. 3 shows the cylinder head on top of the cylinder block having the exhaust manifold connected to it).
Regarding claim 5, Yang further discloses wherein an attachment part of the exhaust manifold is provided between the EGR cooler and the exhaust manifold (see at least fig. 2, 3 of Yang/ annotated figure above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747